NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 31 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MONICA MARROQUIN-PEREZ,                         No.    18-73146

                Petitioner,                     Agency No. A208-746-557

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 24, 2020**
                               San Francisco, California

Before: GOULD, CHRISTEN, and BRESS, Circuit Judges.

      Monica Marroquin-Perez petitions for review of a Board of Immigration

Appeals (BIA) decision dismissing her appeal of the denial of withholding of

removal, 8 U.S.C. § 1231(b)(3), and protection under the Convention Against

Torture (CAT). We review only the BIA’s decision “except to the extent that the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
IJ’s opinion is expressly adopted.” Shrestha v. Holder, 590 F.3d 1034, 1039 (9th

Cir. 2010) (quoting Hosseini v. Gonzales, 471 F.3d 953, 957 (9th Cir. 2006)).

“Where the BIA issues its own decision but relies in part on the immigration judge’s

reasoning, we review both decisions.” Singh v. Holder, 753 F.3d 826, 830 (9th Cir.

2014) (quoting Flores-Lopez v. Holder, 685 F.3d 857, 861 (9th Cir. 2012)). We

have jurisdiction under 8 U.S.C. § 1252 and we deny the petition.

      1.     Marroquin-Perez seeks withholding of removal on the ground that her

“life or freedom would be threatened” in her native Guatemala based on her

“membership in a particular social group,” 8 U.S.C. § 1231(b)(3)(A), which she

defines as “Guatemalan women who are unable to leave their relationship.” Among

other requirements, an applicant for withholding of removal based on “membership

in a particular social group” must demonstrate that she is a member of her proposed

group. See Reyes v. Lynch, 842 F.3d 1125, 1132 n.3 (9th Cir. 2016) (applicant must

demonstrate “membership in that particular social group”) (quoting Matter of W–G–

R–, 26 I. & N. Dec. 208, 223 (BIA 2014)).

      In this case, the BIA adopted the IJ’s determination that Marroquin-Perez had

not demonstrated she was a member of her claimed social group. We review that

determination for substantial evidence. Id. at 1137. “Under the substantial evidence

standard, the court upholds the BIA’s determination unless the evidence in the record

compels a contrary conclusion.” Arteaga v. Mukasey, 511 F.3d 940, 944 (9th Cir.


                                         2
2007).

      Regardless whether Marroquin-Perez’s proposed social group is cognizable,

substantial evidence supports the IJ’s determination that Marroquin-Perez was not a

member of her proposed group. While Marroquin-Perez claims she was unable to

leave an abusive relationship with a man named Yovani, Marroquin-Perez had

previously left Yovani in January 2016, when she came to the United States for the

first time. At that time, she informed an immigration official that she was coming

to the United States to work in New York, not to flee Yovani’s domestic violence.

Accordingly, substantial evidence supports the denial of withholding of removal.1

      2.     We likewise reject Marroquin-Perez’s challenge to the IJ’s denial of

relief under the CAT. Before the BIA, and as the BIA noted, Marroquin-Perez failed

to identify any error of law or fact in the IJ’s denial of her CAT claim. “Failure to

raise an issue in an appeal to the BIA constitutes a failure to exhaust remedies with

respect to that question and deprives this court of jurisdiction to hear the matter.”

Zara v. Ashcroft, 383 F.3d 927, 930 (9th Cir. 2004) (alteration omitted) (quoting

Vargas v. U.S. Dep’t of Immigration & Naturalization, 831 F.2d 906, 907–08 (9th


      1
          Before the BIA, Marroquin-Perez also claimed membership in another
proposed social group that she defined as “Guatemalan women who are viewed as
property by their domestic partner.” Adopting the IJ’s decision, the BIA determined
that this proposed group was not valid. Other than a cursory reference in her opening
brief, Marroquin-Perez does not challenge this aspect of the BIA’s decision. She
has thus waived the issue. See Martinez-Serrano v. I.N.S., 94 F.3d 1256, 1259 (9th
Cir. 1996).

                                         3
Cir. 1987)); see also 8 U.S.C. § 1252(d)(1). Accordingly, we lack jurisdiction to

consider this claim.

      PETITION DENIED.




                                       4